432 F.2d 1012
UNITED STATES of America, Plaintiff and Appellee,v.Robert Carroll GILMORE and Bennie Padilla Medina, Appellants.
No. 25432.
United States Court of Appeals, Ninth Circuit.
November 9, 1970.

Appeal from the United States District Court for the Eastern District of California; M. D. Crocker, Judge.
W. Stuart Home (argued), Fresno, Cal., for appellants.
Richard V. Boulger, Asst. U. S. Atty. (argued), Dwayne Keyes, U. S. Atty., Fresno, Cal., for appellee.
Before CHAMBERS, DUNIWAY and KILKENNEY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed. Even though there was no motion at the end of all the evidence for a judgment of acquittal, we find adequate testimony in the record to support the verdicts.